 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION MAR 19 2020
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COURT
Plaintiff, ” A Demy
v. 2:19-CR-158-Z-BR-3
CHRISTOPHER OLIN CHESSER
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 2, 2020, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
Christopher Olin Chesser filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,

and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is

correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District

Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Christopher Olin Chesser

was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Christopher Olin Chesser;

and ADJUDGES Defendant Christopher Olin Chesser guilty of Count One of the Superseding Information

in violation of 18 U.S.C. § 371. Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, March 2 , 2020.

 

MATTHEW J. KACSMARYK
UNITED STATES'DISTRICT JUDGE
